Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in regards to application # 16/819,589 that was filed on 03/16/2022. Claims 1-17 are currently pending and are under examination.

Claim Objections
Claim 1 is objected to because of the following informalities:  for proper claim writing and clarity the roman numerals in lines 12, 13, 17,21, and 26 need to be deleted. Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p). Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  for proper claim writing and clarity the roman numerals in lines 5, 6, 10, and  17 need to be deleted. Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p). Appropriate correction is required.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a slat track roller assembly” in line 1 of the claim preamble, but the aircraft structures “a wing leading edge” in line 2, and “an aircraft wing” in line 3-4 are recited in the preamble of the claim after a functional language of “…for mounting a slat track operatively associated with….” language and are not positively recited to be part of the claimed slat track roller assembly. After the claim transitional phrase of “comprising”, the claim uses the “…opposed wing ribs of the wing leading edge” in line 6-7, as if ‘the opposed wing ribs of the wing leading edge’ wing structure is part of the claimed “slat track roller assembly”. The aircraft wing with opposed wing ribs and wing leading edges should include the slat track roller assembly. The slat track roller assembly should not include an aircraft wing. Therefore, it is not clear to the examiner if ‘a wing leading edge’ aircraft wing structure is a part of  the claimed ‘slat track roller assembly’. Appropriate correction/clarification required. 
The examiner suggests claim 1 to be amended to positively claim the aircraft wing with wing ribs of the leading edge to overcome the rejection. 
Claims 2-17 are rejected under the same rational as the rejection of claim 1 due to their sole dependency from the rejection of claim 1 above.
Claim 1 recites “a slat track roller assembly” in line 1 of the claim preamble, but the aircraft structures “a wing leading edge” in line 2, and “an aircraft wing” in line 3-4 are recited in the preamble of the claim after a functional language of “…for mounting a slat track operatively associated with….” language and are not positively recited to be part of the claimed slat track roller assembly. 
Claim 10 that depends from Claim 1 recites the “…opposed wing ribs” in lines 3, 13, 16,and 18, as if ‘the opposed wing ribs’ wing structure is part of the claimed “slat track roller assembly”. The aircraft wing with opposed wing ribs should include the slat track roller assembly. The slat track roller assembly should not include an aircraft wing opposed ribs without positively claiming an aircraft wing or opposed wing ribs. Therefore, it is not clear to the examiner if ‘opposed wing ribs’ structure is a part of  the claimed ‘slat track roller assembly’. Appropriate correction/clarification required. 
The examiner suggests claim 1 to be amended to positively claim the aircraft wing with opposed wing ribs to overcome the rejection. 
Claims 11-17 are rejected under the same rational as the rejection of claim 10 due to their sole dependency from the rejection of claim 1 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSRES H WOLDEMARYAM whose telephone number is (571)272-6607. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ASSRES H WOLDEMARYAM/            Primary Examiner, Art Unit 3642